PD-1088-15
                       PD-1088-15                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                        Transmitted 10/9/2015 10:42:07 AM
                                                           Accepted 10/9/2015 3:14:48 PM
                                                                           ABEL ACOSTA
                                                                                   CLERK
                 COURT OF CRIMINAL APPEALS
                   _________________________

                                NO.

                            05-15-00355-CR
                      _________________________

             EX PARTE JEFFREY WAYNE FUJISAKA

                ________________________________

PETITION FOR DISCRETIONARY REVIEW FROM THE JUDGMENT
          OF THE TEXAS FIFTH COURT OF APPEALS
              ________________________________

             PETITION OF DEFENDANT-APPELLANT
               ________________________________


ORAL ARGUMENT                         F. CLINTON BRODEN
REQUESTED                             TX Bar No. 24001495
                                      Broden, Mickelsen, Helms & Snipes
                                      2600 State Street
                                      Dallas, Texas 75204
                                      (214) 720-9552
                                      (214) 720-9594(facsimile)

                                      Attorney for
                                      Jeffrey Wayne Fujisaka




    October 9, 2015
                 IDENTITY OF PARTIES AND COUNSEL

Plaintiff-Appellee:       State of Texas

Trial Counsel:            Sarah Preston
                          Wes Wynne
                          Collin County District Attorney’s Office
                          2100 Bloomdale Rd, Suite 100
                          McKinney, TX 75071

Appellate Counsel:        John Rolater
                          Collin County District Attorney’s Office
                          2100 Bloomdale Rd, Suite 100
                          McKinney, TX 75071


Defendant-Appellant:      Jeffrey Wayne Fujisaka

Trial Counsel:            F. Clinton Broden
                          Broden, Mickelsen, Helms & Snipes, LLP
                          2600 State Street
                          Dallas, Texas 75204

Appellate Counsel:        F. Clinton Broden
                          Broden, Mickelsen, Helms & Snipes, LLP
                          2600 State Street
                          Dallas, Texas 75204


Appellate Judges:         Robert M. Fillmore
                          David Bridges
                          Lana Meyers




                                  2
                                         TABLE OF CONTENTS
                                                                                                                    Page

IDENTITY OF PARTIES AND COUNSEL..................................................................2

TABLE OF CONTENTS................................................................................................3

TABLE OF AUTHORITIES...........................................................................................5

STATEMENT REGARDING ORAL ARGUMENT.....................................................2

STATEMENT OF THE CASE.......................................................................................3

STATEMENT OF PROCEDURAL HISTORY.............................................................5

QUESTION PRESENTED FOR REVIEW....................................................................6

ARGUMENT..................................................................................................................7

         I. The Statute at Issue...........................................................................................8

                  A. Elements................................................................................................8

                  B. Reach of the Statute..............................................................................8

         II. Tex. Penal Code § 43.25 is Facially Unconstitutional...................................9

                  A. First Amendment Facial Challenges to Criminal Statutes...................9

                            1. § 43.25 Punishes “Speech”.......................................................11

                            2. § 43.25 Punishes the “Content of Speech”...............................13

                  B. Inducing Sexual Conduct....................................................................14

                  C. Inducing Sexual Performance.............................................................18



                                                             3
         III. The Court of Appeals Opinion is Wrongly Decided and Could have
         Serious Implications...........................................................................................21

PRAYER.......................................................................................................................25

CERTIFICATE OF SERVICE......................................................................................27

CERTIFICATE OF COMPLIANCE............................................................................28




                                                              4
                                         INDEX OF AUTHORITIES
                                                                                                                       Page
                                                           Cases

Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002)......................2, 18, 19, 20, 21

Bartnicki v. Vopper, 532 U.S. 514 (2001)....................................................................12

City of Dallas v. Stanglin, 490 U.S. 19 (1989).............................................................12

City of Houston, Tex. v. Hill, 482 U.S. 451 (1987)...............................................11, 24

Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013)...........................................passim

Ex Parte Perry, 2015 WL 4514696 (Tex. App. - Austin July 24, 2015).......................7

Ex Parte Thompson, 442 S.W.2d 325 (Tex. Crim. App. 2014)..........2, 7, 9, 10, 13, 18

Leal v. State of Texas, No. 01-14-00487-CR (Tex. App. [Houst. 1st] Dec. 2, 2014).....3

Loper v. New York City Police Dept., 999 F.2d 699 (2nd Cir. 1993).....................11, 12

Melder v. State, 2014 WL 1922570 (Tex. App. - Tyler, May 14, 2014).......................9

Members of City Council of City of Los Angeles v. Taxpayers for Vincent, 466 U.S.
789 (1984).....................................................................................................................22

New York v. Ferber, 458 U.S. 759 (1982).......................................................19, 20, 21

Scott v. Texas, 173 S.W.3d 856 (Tex. App. - Texarkana 2005), rev’d on other
grounds, 235 S.W.3d 255 (Tex. Crim. App. 2007)........................................................8

State v. Blankenship, 146 S.W.3d 218 (Tex. Crim. App. 2004).....................................9

State v. Melchert-Dinkel, 844 N.W.2d 13 (Minn. 2014).................................11, 14, 15

State v. Tusek, 630 P.2d 892 (Or. App. 1981).......................................................15, 16

                                                               5
Summers v. State, 845 S.W.2d 440 (Tex. App. - Eastland 1992)...................................8

United States v. O’Brien, 391 U.S. 367 (1968)............................................................12

United States v. Playboy Entertainment Group, Inc., 529 U.S. 803 (2000)................10

United States v. Stevens, 559 U.S. 460 (2010)............................................2, 18, 19, 20

                          Statutes, Rules and Constitutional Provisions

Tex. Penal Code § 15.031...............................................................................................9

Tex. Penal Code § 21.11..............................................................................9, 17, 18, 25

Tex. Penal Code § 22.011............................................................................9, 17, 18, 25

Tex. Penal Code § 22.021..........................................................................16, 17, 18, 25

Tex. Penal Code § 43.25........................................................................................passim

Tex. R. App. P. 9. 10.......................................................................................................3

Tex. R. App. P. 66.3........................................................................................................7

U.S. Constitution Amendment I............................................................................passim

                                                Other Authorities

Antonio Haynes, The Age of Consent: When is Sexting No Longer “Speech Integral
to Criminal Conduct?” 97 Cornell L. Rev. 369 (2012)...............................................20

Black’s Law Dictionary 790 (8th Ed. 2004)....................................................................9




                                                             1
                STATEMENT REGARDING ORAL ARGUMENT

       Mr. Fujisaka submits that oral argument is imperative in this case. This case

involves complex First Amendment analysis relating to the constitutional validity of

a criminal statute. Consequently, it requires the Court to analyze the applicability of

the statute to a myriad of circumstances. Moreover, the analysis requires careful

consideration of two recent opinions by this Court1 as well as two relatively recent

United States Supreme Court cases.2 In sum, this is the exact type of case that would

benefit from a full discussion at an oral argument.




       1
       Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013) and Ex Parte Thompson, 442
S.W.2d 325 (Tex. Crim. App. 2014).
       2
       Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) and United States v. Stevens,
559 U.S. 460 (2010).

                                              2
                              STATEMENT OF THE CASE

       Because this appeal relates to a facial challenged to Tex. Penal Code § 43.25,

the underlying facts of the case are “irrelevant.” Lo, 424 S.W.3d at 14, n.2.

Nevertheless, to put the case in context, Mr. Fujisaka offers this brief factual

recitation based on the discovery provided in the case.

       The Complainant, ED,3 alleges that she and Mr. Fujisaka had a consensual

relationship that involved “sexual contact” (without actual sexual intercourse) at a

time when she was seventeen years of age and Mr. Fujisaka was forty-three years of

age. While unseemly, the parties appear to agree that it is perfectly permissible under

Texas law for a forty-three year old to have a sexual relationship with a seventeen

year old.

       Nevertheless, after authorities determined they could not charge Mr. Fujisaka

with any type of sexual assault, they learned that, when Mr. Fujisaka would travel to


       3
          The Court of Appeals entered a sua sponte order requiring the parties to identify the
complainant by initials. Mr. Fujisaka believes this order to be in error as Tex. R. App. P. 9.10
only disallows the use of a complainant’s name who is under seventeen at the time of the alleged
offense. Cf. Leal v. State of Texas, No. 01-14-00487-CR (Tex. App. [Houst. 1st] Dec. 2, 2014)
(Striking brief which identified complainant who “was under 17 years of age at the time the
offense was committed (emphasis added).” Moreover, Rule 9.10 clearly does not distinguish
between complainants who are minors and appellants who are minors. Nevertheless, when
criminal cases involve seventeen year old defendants, this Court (as well as all other appellate
courts in the state) does not require redaction and always states the full name of the seventeen
year old in its opinions.
         Still, in respect to the Court of Appeals’ order, Mr. Fujisaka refers to complainant by her
initials in this Petition for Discretionary Review.

                                                 3
Asia on business, he and ED would “skype” (a video phone call over the internet).

It is alleged that, during some of those “skype sessions,” ED would masturbate

herself. These sessions were not recorded by either Mr. Fujisaka or ED and were

private between the two of them.




                                        4
                    STATEMENT OF PROCEDURAL HISTORY

      Jeffrey Wayne Fujisaka was charged by indictment returned on February 15,

2015 with four counts of knowingly inducing ED to engage in sexual conduct or

sexual performance in violation of Tex. Penal Code § 43.25 . CR at 94-954

      Mr. Fujisaka filed a Pretrial Writ of Habeas Corpus to Declare Tex. Penal Code

§ 43.25 Unconstitutional. Id. at 99-109. The Writ was denied on February 26, 2015.

Id. at 145. Mr. Fujisaka filed a Notice of Appeal from that denial on March 2, 2015.

Id. at 150-51.

      On August 25, 2015, the Fifth Court of Appeals filed its opinion affirming the

trial court's order denying relief. See Appendix A.




      4
          References to the Clerk’s Record (“CR”) refer to the page number.

                                                5
                 QUESTION PRESENTED FOR REVIEW

      Whether Tex. Penal Code § 43.25 is facially unconstitutional under the First

Amendment to the United States Constitution.




                                        6
                                       ARGUMENT

      Within the last few years, this Court decided two First Amendment cases and

declared portions of criminal statutes at issue in both cases unconstitutional.

Recently, the Third Court of Appeals, in the case of former Governor Perry, declared

part of another criminal statute unconstitutional on First Amendment grounds and this

Court granted expedited review.5 Two days prior to Perry being decided, the Ninth

District Court held another portion of the statute at issue in Lo to be unconstitutional

and the State has taken an appeal.6

      The Court of Appeals’ decision in this case is contrary to this Court’s teachings

in Lo and Thompson. Moreover, the Court of Appeals’ decision acknowledges that

this case could affect a parent’s ability to counsel their children about sexual activity.

See Attachment A at 10.           This case also presents an important question of

constitutional law that should be reviewed by this Court. Finally, it appears that the

reach of First Amendment protections viz-a-viz criminal statutes has been a recurring

question recently and that the lower courts would benefit from further guidance by

this Court. For those reasons, Discretionary Review is warranted in this case. See

Tex. R. App. P. 66.3(b) and (C).


      5
          Ex parte Perry, 2015 WL 4514696 (Tex. App-Austin July 24, 2015).
      6
          See 09-15-00361-CR

                                              7
I. THE STATUTE AT ISSUE

      A. Elements

      Tex. Penal Code § 43.25 makes it a third degree felony when a person,

knowing the character and content thereof, employs, authorizes, or induces a child

younger than 18 years of age to engage in sexual conduct or a sexual performance.

The elements that must be proven to establish a violation of the statute are:

      1. A PERSON

      2. KNOWING THE CHARACTER AND CONTENT OF THE

      SEXUAL CONDUCT OR SEXUAL PERFORMANCE

      3. EMPLOYS, AUTHORIZES, OR INDUCES A CHILD UNDER 18

      YEARS OF AGE

      4. TO ENGAGE IN SEXUAL CONDUCT OR PERFORMANCE

      B. Reach of the Statute

      Case law holds that Tex. Penal Code § 43.25 reaches authorizing or inducing

either “sexual conduct” or “a sexual performance.” See, e.g., Summers v. State, 845
S.W.2d 440, 442 (Tex. App.–Eastland 1992). For purposes of proving “inducement”

under § 43.25, case law holds that it is enough to show that a defendant has used

“persuasion” to produce sexual conduct. See, Scott v. Texas, 173 S.W.3d 856, 862

(Tex. App. -Texarkana 2005), rev’d on other grounds, 235 S.W.3d 255 (Tex. Crim.

                                          8
Ohio App. 2007). Similarly, “Black's Law Dictionary defines ‘inducement’ as ‘[t]he act

or process of enticing or persuading another to take a certain course of action.’” Id.

citing, Black's Law Dictionary 790 (8th Ed. 2004).

       Moreover, according to case law, this statute also covers parents who

authorize7 “sexual conduct” by their own children. Melder v. State, 2014 WL
1922570 (Tex. App. – Tyler, May 14, 2014).

       Of course, most of what Tex. Penal Code § 43.25 criminalizes is actually

prohibited by other statutes. For example, Tex. Penal Code § 22.011 prohibits a

person from engaging in most forms of sexual conduct with a child under the age of

seventeen. Tex. Penal Code § 21.11 prohibits a person from having sexual contact

with a child under the age of seventeen. Tex. Penal Code § 15.031 prohibits a person

from attempting to induce any other person to engage in felonious behavior.

II. TEX. PENAL CODE § 43.25 IS FACIALLY UNCONSTITUTIONAL

       A. First Amendment Facial Challenges to Criminal Statutes

       As noted above, the Court of Appeals’ opinion in the instant case conflicts with

the reasoning in both Lo and Thompson. Lo held a portion of Texas’s online

solicitation of a minor statute unconstitutional under the First Amendment and



       7
        “Authorize” is typically defined as, inter. alia, “to give authority for, approve, sanction,
confirm.” State v. Blankenship, 146 S.W.3d 218, 220, n.6 (Tex. Crim. App. 2004).

                                                  9
Thompson held Texas’s improper photography statute unconstitutional under the First

Amendment.

      As this Court explained in Lo:

      [W]hen the government seeks to restrict and punish speech based on its
      content, the usual presumption of constitutionality is reversed.
      Content-based regulations (those laws that distinguish favored from
      disfavored speech based on the ideas expressed) are presumptively
      invalid, and the government bears the burden to rebut that presumption.
      The Supreme Court applies the “most exacting scrutiny to regulations
      that suppress, disadvantage, or impose differential burdens upon speech
      because of its content.”

                                       ****

      To satisfy strict scrutiny, a law that regulates speech must be (1)
      necessary to serve (2) compelling state interest and (3) narrowly drawn.
      A law is narrowly drawn if it employs the least restrictive means to
      achieve its goal and if there is a close nexus between the government's
      compelling interest and the restriction. If a less restrictive means of
      meeting the compelling interest could be at least as effective in
      achieving the legitimate purpose that the statute was enacted to serve,
      then the law in question does not satisfy strict scrutiny.

Lo, 424 S.W.3d at 15-16 (citations and footnotes omitted). See also Thompson, 442
S.W.3d at 344-347.

      “It is rare that a regulation restricting speech because of its content will ever

be permissible.” United States v. Playboy Entertainment Group, Inc., 529 U.S. 803,

818 (2000).




                                          10
             1. § 43.25 Punishes “Speech”

      The Court of Appeals below noted that “inducing” or “authorizing” “need not

involve any speech at all.” See Attachment A. at 6-7. While that is true as a literal

matter, it is equally true that a large part of what is regulated by § 43.25 does involve

speech.

      As noted above, for purposes of proving “inducement” under § 43.25, it is

enough to show that a defendant has used “persuasion” to produce sexual conduct.

Likewise, a parent who gives authority for or approves or sanctions activity has

“authorized” the activity using the dictionary definition of “authorize.”

      The First Amendment does not only cover statutes that use the word “speech”

or a perfect synonym of the word “speech.” For example, in City of Houston, Tex. v.

Hill, 482 U.S. 451, 466 (1987) the United States Supreme Court overturned a

municipal ordinance making it unlawful to “interrupt” police officers in performance

of duties because it “criminalizes a substantial amount of constitutionally protected

speech.” In Loper v. New York City Police Dept., 999 F.2d 699, 704 (2nd Cir. 1993)

the Second Circuit found that a statute prohibiting loitering for the purpose of

“begging” to be violative of the First Amendment because “[b]egging frequently is

accompanied by speech.” In State v. Melchert-Dinkel, 844 N.W.2d 13 (Minn. 2014),

the Minnesota Supreme Court recently found that a portion of a state statute which

                                           11
proscribed the “advising or encouraging” another to commit suicide violated the First

Amendment.

       Clearly, the use of persuasion to induce an action “frequently is accompanied

by speech.” Loper, 999 F.2d at 704. Moreover, contrary to the Court of Appeals’

conclusion, “inducing” is certainly no more divorced from “speech,” than the

ordinances/statutes dealing with “interrupting,” or “begging” or “encouraging” that

are discussed below. Indeed, the suggestion by the Court of Appeals that this statute

only involves situations where there is simply “some kernel” of speech is plainly

wrong. To compare the act of “inducing,” to the acts of physically “burning a draft

card” or “walking down the street or meeting one’s friends at a shopping mall,”as the

Court of Appeals attempts to do here, is misplaced and sets a dangerous First

Amendment precedent contrary to this Court’s decisions. See Attachment A at 7.8

       Simply put “[t]he normal method of deterring unlawful conduct is to impose

an appropriate punishment on the person who engages in [the conduct]. Bartnicki

v. Vopper, 532 U.S. 514 (2001) (emphasis added). Thus, while it may be possible to

think of situations where a person “induces” or “authorizes” another’s actions by

some other method than speech, Mr. Fujisaka submits that such situations are in the



       8
       Citing United States v. O’Brien, 391 U.S. 367, 376 (1968) and City of Dallas v. Stanglin,
490 U.S. 19, 25 (1989).

                                              12
minority.

             2. § 43.25 Punishes the “Content of the Speech”

      The Court of Appeals did agree with Mr. Fujisaka that, to the extent § 43.25

regulates speech, it is a content based restriction. See Appendix at 9.

      As noted by this Court in Lo, “[i]f it is necessary to look at the content of the

speech in question to decide if the speaker violated the law, then the regulation is

content-based.” Lo, 424 S.W.3d at 15 n. 1. There the Court held that prohibiting an

adult from communicating with a minor via the internet is content-neutral, but a

statute that prohibits an adult from communicating with a minor via the internet in a

sexually explicit manner is content-based. Similarly, in Thompson, this Court

observed:

      [T]he statutory provision at issue does not penalize all non-consensual
      acts of taking photographs and making visual recordings. A statute that
      did so would be content neutral, but it is doubtful that such a broad
      prohibition would satisfy intermediate scrutiny. The provision at issue
      here penalizes only a subset of non-consensual image and video
      producing activity- that which is done with the intent to arouse or gratify
      sexual desire. We find this discrimination to be content based

Thompson, 442 S.W2d at 347.

      Here, there can be little debate that § 43.25 is a content based law because it

only punishes the type of speech that induces sexual type behavior (either by conduct




                                          13
or by performance).9

       B. Inducing Sexual Conduct

       It is first helpful to review a 2014 out-of-state case that demonstrates the

constitutional issue with criminalizing the inducement of non-criminal behavior. At

issue in Melchert-Dinkel, 844 N.W.2d 13 was Minnesota’s statute, a portion of which

proscribed the “advising or encouraging” (i.e. inducing or persuading) another to

commit suicide. A unanimous Minnesota Supreme Court found this portion of the

statute to be an unconstitutional infringement on the First Amendment despite the

disturbing facts of the case where the defendant was “an online predator who was

encouraging people to commit suicide by hanging.” Id. at 17. The Minnesota

Supreme Court first found that the statute punished “content-based” speech. Id. 18-

19. It next rejected the State’s argument that the statute proscribed “speech that falls

under the ‘speech integral to criminal conduct’ exception to the First Amendment.”

Id. at 19.

       [T]he Supreme Court has never recognized an exception to the First
       Amendment for speech that is integral to merely harmful conduct, as
       opposed to illegal conduct.

                                              ****


       9
       For example, it punishes a father who explicitly tells his son it is okay for a son to
masturbate in his room but does not punish a father who explicitly forbids a son from
masturbating in his room.

                                                 14
       [T]he obvious problem is that suicide is no longer a criminal act in any
       jurisdiction relevant to this matter. It is difficult to articulate a rule
       consistent with the First Amendment that punishes an individual for
       “inciting” activity that is not actually “lawless action.” Thus, the
       State's argument fails because suicide is not unlawful and cannot be
       considered “lawless action.”

Id. at 20-21 (emphasis added).10 Similarly, in regard to the statute at issue in the

instant case, “the obvious problem” is that encouraging another to engage in “sexual

conduct” that is not necessarily in itself illegal is as offensive to the First Amendment

as encouraging another to commit suicide in a state where suicide is not illegal.

       Another interesting out-of-state case is State v. Tusek, 630 P.2d 892 (Or. App.

1981) holding that an Oregon statute proscribing accosting a person for deviate

purposes was unconstitutional on its face. The statute was designed to prevent

aggressive solicitation by homosexuals and prohibited a person from requesting

another person to engage in deviate sexual intercourse while in a public place. Id. at

892-93. In declaring the statute unconstitutional, the Oregon Court zoned in on the



       10
          See also Melchert-Dinkel, 844 N.W.2d at 20 (“The State urges us to hold, as did the
court of appeals, that the ‘speech integral to criminal conduct’ exception applies here because
speech that intentionally advises, encourages, or assists another in committing suicide ‘is an
integral part of the criminal conduct of physically assisting suicide.’ But the statute, on its face,
does not require a person to physically assist the suicide.” ).
        Likewise, § 43.25 requires only that a defendant knowingly induce sexual conduct
involving a person under eighteen. It does not require the defendant to be the one to participate
in the sexual conduct.


                                                  15
problem: “The statute as it now stands thus makes it a crime to ask another person to

participate in an act which is not itself a crime.” Id. at 894.

       We find ourselves in agreement with the courts in Virginia and
       Maryland, which noted:

               “It would be illogical and untenable to make solicitation of
               a noncriminal act a criminal offense.” Pedersen v. City of
               Richmond, supra, 254 S.E.2d at 98,

               “(I)t would be anomalous to punish someone for soliciting
               another to commit an act which is not itself a crime * * *.”
               Cherry v. State, supra, 306 A.2d at 640.

Tusek, 630 P.2d at 894-95. Again, that is exactly what § 43.25 does when it makes

it a crime to request another to engage in “sexual conduct” which is not necessarily

itself a crime.11

       Turning to the two recent Texas cases. Lo dealt with Tex. Penal Code §

22.021(b) which prohibited a person from online communications with a person

under seventeen years of age for the purpose of sexual gratification. Lo, 424 S.W.3d
17. This Court unanimously noted that this subsection of the statute “most assuredly”

regulated the content of speech. Id. at 25. It likewise held that the State could not

satisfy its heaving burden of showing the portion of the statute being challenged did

not violate the First Amendment. Id. at 18.


       11
        For example, it is not a crime for a person of any age to masturbate nor is it a crime in
Texas for an adult to have sexual relations with a seventeen years old or older.

                                                16
       Lo contains two discussions which undoubtedly informs the analysis of the

instant statute. First, as noted above, in dicta it held that a non-challenged portion of

the statue which proscribed using the computer to actually solicit a person under

seventeen years old to engage in sexual contact was not unconstitutional because the

prohibition was “ designed to induce a minor to commit an illegal sex act.” Id. at 26

(emphasis added). In contrast, § 43.25 prohibits the inducement of legal sex acts.

Second, Lo discussed the concept of preventing the “grooming” of children which

is exactly what the State apparently contends Mr. Fujisaka did to ED.

       But even if the Legislature did have an intent to prohibit “grooming” in
       subsection (b), the culpable mental state prescribed in that provision-
       “intent to arouse or gratify the sexual desire of any person”- is not
       narrowly drawn to achieve that end. A more narrowly drawn culpable
       mental state would be “with intent to induce the child to engage in
       conduct with the actor or another individual that would constitute a
       violation of §§ 21.11, 22.011, or 22.021.” The State suggests that,
       without the current provision, perverts will be free to bombard our
       children with salacious emails and text messages, and parents and law
       enforcement would be unable to stop it. But as we have just observed,
       there are more narrow means of drawing a statute to target the
       phenomenon of “grooming.”

Id. at 23-24 (footnote omitted). Likewise, § 43.25 could have simply prohibited

inducing one to engage in conduct with an individual that would constitute a violation

of §§ 21.11, 22.011, or 22.021,” but was not so narrowly drawn.12


       12
         Indeed, just as in Lo, § 43.25 is not narrowly drawn to achieve only the goal of
protecting children from sexual predators. The Lo Court noted that the challenged portion of the

                                               17
       While Thompson is of less value to the instant analysis because it involves the

taking of “improper” photographs, this Court made clear in Thompson that “a law ‘is

not susceptible to a narrowing construction when its meaning is unambiguous.’”

Thompson, 442 SW.3d at 339 (citation omitted). With regard to the inducing of

sexual conduct, it is clear that § 43.25 prohibits a person from using speech to

persuade another to engage in a variety of conduct that is completely legal under

Texas law. As such, it is not narrowly drawn.

       C. Inducing Sexual Performance

       The United States Supreme Court case of Ashcroft v. Free Speech Coalition,

535 U.S. 234 (2002) and the 2010 case of United States v. Stevens, 559 U.S. 460

(2010) show why the portion of § 43.25 prohibiting the persuading of a seventeen

year old to engage in a sexual performance also violates the First Amendment and

renders that portion of the statute overbroad on that basis as well.

       Until Ashcroft and Stevens, most courts had interpreted the Supreme Court’s

decision in New York v. Ferber, 458 US. 759 (1982) to create a categorical exclusion

for child pornography from any First Amendment protection. Nevertheless, Ashcroft


statute in that case would “apply to a Texas defendant who has ‘titillating talk’ with a child in
Outer Mongolia or a Mongolian who has salacious communications with a child in Dallas” and
thus did not only protect a child from a person from soliciting a minor “for unlawful activity.”
Id. at 26. Here also, § 43.25 would make it a crime for a person in Dallas to use speech to
persuade a person under eighteen living in Outer Mongolia to masturbate.

                                                18
and Stevens have since made clear that the Ferber holding was not that broad.

      In Ashcroft, the Court wrote:

      Ferber upheld a prohibition on the distribution and sale of child
      pornography, as well as its production, because these acts were
      “intrinsically related” to the sexual abuse of children in two ways. Id.,
      at 759, 102 S. Ct. 3348. First, as a permanent record of a child's abuse,
      the continued circulation itself would harm the child who had
      participated. Like a defamatory statement, each new publication of the
      speech would cause new injury to the child's reputation and emotional
      well-being. See Id., at 759, and n. 10, 102 S. Ct. 3348. Second, because
      the traffic in child pornography was an economic motive for its
      production, the State had an interest in closing the distribution network.
      “The most expeditious if not the only practical method of law
      enforcement may be to dry up the market for this material by imposing
      severe criminal penalties on persons selling, advertising, or otherwise
      promoting the product.” Id., at 760, 102 S. Ct. 3348. Under either
      rationale, the speech had what the Court in effect held was a proximate
      link to the crime from which it came.

Ashcroft, 535 U.S. at 249-50 (emphasis added). The Ashcroft Court, which found a

statute prohibiting virtual pornography to violate the First Amendment, also pointed

out the oddity of proscribing visual depictions of persons engaged in sexual activity

who appear to be under the age of eighteen because, in many instances, the activity

could be consensually legal. Id. at 247.

      More recently, in Stevens, the Court further noted that “[o]ur decisions in

Ferber and other cases cannot be taken as establishing a freewheeling authority to

declare new categories of speech outside the scope of the First Amendment.”



                                           19
Stevens, 559 U.S. at 472. It explained:

      We made clear that Ferber presented a special case: The market for
      child pornography was “intrinsically related” to the underlying abuse,
      and was therefore “an integral part of the production of such materials,
      an activity illegal throughout the Nation.” Id., at 759, 761, 102 S. Ct.
3348.

Id. at 471.

      In short, Ferber presented a case in which the market for child pornography

was related to the underlying offense of abusing children and Ashcroft and Stevens

make clear that, for child pornography to be illegal, it must be intrinsically

intertwined to the underlying commission of a crime.

      [W]here as before Stevens many believed- perhaps erroneously so- that
      any sexually explicit image of a minor was child pornography, the belief
      is now fatally flawed. Instead, in determine whether a particular non-
      obscene image constitutes child pornography, the initial question must
      be whether there is a specific illegal conduct to which the speech is
      integral.”

Antonio Haynes, The Age of Consent: When is Sexting No Longer “Speech Integral

to Criminal Conduct?” 97 Cornell L. Rev. 369 394-95 (2012) (emphasis added).

      Consequently, the inducing sexual performance portion of § 43.25 must be

examined in light of Ashcroft and Stevens. In this light, it is overbroad. First, it

prohibits consensual performances by seventeen year olds where the underlying

activity is not illegal and, therefore, the statute is not protected by the Supreme



                                          20
Court’s Ferber decision. In other words, there is no “proximate link” to a crime from

which the proscribed performance comes. Ashcroft, 535 U.S. at 250. Second, §

43.25 prohibits cases where there is no “permanent record” of the activity recorded.

For example, in this case the “skype sessions” were private transmissions of legal

activity that were not preserved.

III. THE COURT OF APPEALS OPINION IS WRONGLY DECIDED AND
COULD HAVE SERIOUS IMPLICATIONS

      Ultimately, the Court of Appeals’ opinion turns on its conclusion that § 43.25

does not regulate a substantial amount of activity protected by the First Amendment.

Although it acknowledges that the application of § 43.25 to the authorization or

inducement of seventeen year old children to engage in sexual conduct or sexual

performance” is “problematic,” it ultimately concludes that there are only “rare

impermissible application[s]” of the statute. See Attachment A at 13. Without any

statistics it states that “the vast majority of [that statute’s] potential applications

involve cases “where the speech seeks to induce a criminal act.” Id. Mr. Fujisaka

submits that the Court’s ultimate reasoning is wrong and, when it comes to parents,

it is dangerously wrong.

      Mr. Fujisaka acknowledges that a statute is not overbroad simply because one

can conceive of some fanciful hypothetical in which a statute might impinge on a



                                          21
person’s First Amendment rights. See Members of City Council of City of Los

Angeles v. Taxpayers for Vincent, 466 U.S. 789, 800 (1984). At the same time,

“substantial overbreath” is not measure by precise definition and, instead, courts look

to see if there is “a realistic danger that the statute itself will significantly compromise

recognized First Amendment protections of parties not before the Court....” Id.

       Here, Mr. Fujisaka hardly has to strain for examples of the impact § 43.25

could have on First Amendment rights of parties not before the Court. Even the

Court of Appeals acknowledges that anytime a person persuades a seventeen year old

to engage in sexual conduct and every time a parent authorizes sexual conduct by

their child, they have violated the statue. It is the Court of Appeals that seeks to come

up with fanciful hypotheticals by positing instances where the persuasion and

authorization are not accomplished using speech.

       Next, advocating illegal sex acts are already punished by other statutes. Cf.

Lo, 424 S.W.3d at 20 (Statute unconstitutional where it prohibits speech that is either

“prohibited by other statues...or is constitutionally protected.”). Thus, the persons

who will be ensnared by § 43.25 are almost certainly going to be the very people who

are persuading or authorizing legal activity whereas those who persuade people to

engage in illegal sexual activity will be prosecuted under the several statutes enacted

for that very purpose. The Court of Appeals conclusion that the statute is mostly

                                            22
designed to punish people who seek to induce an underlying “criminal act” is

fallacious given the fact that there would be no need for the statute in those cases as

the person could simply be prosecuted for committing the underlying criminal act.

In short, this statute chills the speech of those who believe they are persuading or

authorizing legal sexual behavior and does nothing to prevent those who are already

violating the law by persuading and authorizing illegal behavior.13

       Finally, with regard to parents authorizing children, the Court of Appeals pays

lip serviced to the fact that “parents have broad authority under the Constitution to

raise there children free of excessive interference from the State.” See Attachment

A at 9-10. Nevertheless, it then acknowledge that § 43.25 does, indeed, limit a

parent’s ability to “authorize” by means of speech sexual activity by their children.

For example, the statute criminalize the following behavior by parents:

       •Mother learns sixteen-year old daughter is having sex with sixteen-year
       old boyfriend. Concerned that she practice safe sex, mother tells
       daughter that, although, in a perfect world daughter would wait, she is
       okay with daughter having sex with her boyfriend as long as she uses
       birth control. Mother then takes her daughter to the doctor to be
       prescribed birth control pills.

       •Father talks to sixteen-year old son about sex. He tells son that

       13
          Indeed, twenty year old college sophomores who persuade their seventeen year old
college freshmen girlfriends to have sex when the girlfriend might not be “in the mood” hardly
believe they are committing third degree felonies. And it is naive to believe that it is “rare” for
twenty year old college students to persuade seventeen year old college students to have sexual
contact. It likely happens hundreds of times a weekend within miles of this Court.

                                                 23
       masturbation is natural and that he has no problem with son
       masturbating in his bedroom and would prefer that son do that than have
       premarital sex.

Certainly, one of the truly dangerous parts of the Court of Appeals opinion is that a

parent cannot authorize his or her child, if they learn the child is sexually active, to

obtain birth control.14




       14
          It is, of course, no answer the suggest that the State would simply not enforce the law in
the type of parent-child scenarios described above. See Hill, 482 U.S. at 466-67 (An overbroad
statute cannot be saved by giving the State discretion as to the situations in which it is enforced).

                                                 24
                                         PRAYER

       Mr. Fujisaka appreciates that the State has a compelling interest in protecting

minors from unwanted sexual conduct. Nevertheless, § 43.25 is facially overbroad

and cannot withstand “strict scrutiny.” As noted above, the State could have enacted

a statute that simply prohibited inducing one to engage in conduct with an individual

that would constitute a violation of §§ 21.11, 22.011, or 22.021. Instead, it enacted

a statute that, in part, prohibits a person or parent from persuading or authorizing

another to engage in what may be perfectly legal acts.15

       For the foregoing reasons, this Court should grant the Petition for Discretionary

Review and review the judgment by the Texas Fifth Court of Appeals in this case.




       15
          The Court of Appeals suggests that Mr. Fujisaka is claiming that an age restriction
cannot be set by the legislature at seventeen for some purposes and eighteen for others. See
Attachment A at 12. Mr. Fujisaka has never made such a broad claim. His claim is simply that a
statute is overbroad if it criminalizes persuading or authorizing another to engage in legal
activity.

                                             25
     Respectfully submitted,


     /s/F. Clinton Broden
     F. CLINTON BRODEN
     TX Bar No. 24001495
     Broden, Mickelsen, Helms & Snipes
     2600 State Street
     Dallas, Texas 75204
     (214) 720-9552
     (214) 720-9594(facsimile)

     Attorney for
     Jeffrey Wayne Fujisaka




26
                         CERTIFICATE OF SERVICE

      I, F. Clinton Broden, do hereby certify that, on this 9th day of October, 2015,

I caused a copy of the foregoing document to be served by first class mail, postage

prepaid, on the Collin County District Attorney’s Office, 2100 Bloomdale Rd, Suite

100, McKinney, TX 75071.




                                              /s/ F. Clinton Broden
                                              F. Clinton Broden




                                         27
                      CERTIFICATE OF COMPLIANCE

       This brief complies with the type-volume limitation of Tex. R. App. P. 9.4

because this brief contains 4,491 words, excluding the parts of the brief exempted by

the rule.



                                              /s/ F. Clinton Broden
                                              F. Clinton Broden
                                              Attorney for Appellant




                                         28
APPENDIX A
AFFIRM; and Opinion Filed August 12, 2015.




                                             Court of Appeals
                                                               S     In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-15-00355-CR

                                       EX PARTE JEFFREY WAYNE FUJISAKA

                                   On Appeal from the 416th Judicial District Court
                                                Collin County, Texas
                                       Trial Court Cause No. 416-80264-2015

                                                                OPINION
                                          Before Justices Fillmore, Myers, and Evans
                                                 Opinion by Justice Fillmore
            Jeffrey Wayne Fujisaka is charged with four counts of knowingly inducing E.D., a child

under eighteen years old, to engage in sexual conduct or a sexual performance consisting of

touching her genitals with her hand. See TEX. PENAL CODE ANN. § 43.25(b) (West 2011).

Appellant filed a pretrial application for writ of habeas corpus challenging the constitutionality

of section 43.25(b). 1 The trial court denied relief on appellant’s application. In his sole issue on

appeal, appellant contends section 43.25 is facially unconstitutional under the First Amendment

to the United States Constitution.2 We affirm.




     1
         Unless otherwise noted, all statutory provisions referenced in this opinion appear in the Texas Penal Code.
     2
       The First Amendment to the United States Constitution provides, in relevant part, “Congress shall make no law . . . abridging the freedom
of speech[.]” U.S. CONST. amend I. The freedom of speech secured by the First Amendment against abridgment by the United States is similarly
secured by the Fourteenth Amendment against abridgment by a state. Schneider v. State, 308 U.S. 147, 160 (1939).
                         STANDARD OF REVIEW AND APPLICABLE LAW

       A defendant may file a pretrial application for a writ of habeas corpus to raise a facial

challenge to the constitutionality of a statute that defines the offense charged.          Ex parte

Thompson, 442 S.W.3d 325, 333 (Tex. Crim. App. 2014).                Whether a statute is facially

unconstitutional is a question of law subject to de novo review. Ex parte Lo, 424 S.W.3d 10, 14

(Tex. Crim. App. 2013). We make every reasonable presumption in favor of the statute’s

constitutionality, unless the contrary is clearly shown. Peraza v. State, No. PD-0100-15, 2015
WL 3988926, at *4 (Tex. Crim. App. July 1, 2015). The challenger normally bears the burden to

establish the statute is unconstitutional. Lo, 424 S.W.3d at 15.

       A facial challenge attacks the statute itself rather than the statute’s application to the

defendant. Peraza, 2015 WL 3988926, at *4. Ordinarily, to mount a successful facial challenge,

the challenger must establish that no set of circumstances exists under which the statute would be

valid or that the statute lacks any plainly legitimate sweep. Id.; see also United States v. Stevens,

559 U.S. 460, 472 (2010). However, in the case of statutes that encroach upon activity protected

by the First Amendment, the challenger may also bring a “substantial overbreadth” challenge.

Under such a facial challenge, a statute may be invalidated as overbroad if “a substantial number

of its applications are unconstitutional, judged in relation to the statute’s plainly legitimate

sweep.” Stevens, 559 U.S. at 473; see also Ashcroft v. Free Speech Coal., 535 U.S. 234, 255

(2002) (overbreadth doctrine prohibits government from banning unprotected speech if

substantial amount of protected speech prohibited or chilled in process). This type of facial

challenge may be made when a statute restricts or punishes speech based upon its content. Lo,
424 S.W.3d at 15.

       A law is “content-based” if it distinguishes between favored and disfavored speech on the

basis of the views expressed or if it is necessary to review the content of the speech in order to

                                                –2–
determine whether the speaker violated the law. Thompson, 442 S.W.3d at 345. A content-

based regulation that distinguishes favored from disfavored speech based on the views expressed

is presumptively invalid, and the government bears the burden to rebut the presumption. Lo, 424
S.W.3d at 15. We apply the “most exacting scrutiny to regulations that suppress, disadvantage,

or impose different burdens on speech because of its content.” Id. To satisfy a strict scrutiny

review, a statute that regulates speech must be necessary to serve a compelling state interest and

be narrowly drawn.     Id.   To be considered narrowly drawn, a law must employ the least

restrictive means to achieve its goal and there must be a close nexus between the state’s

compelling interest and the restriction. Id. The statute does not survive strict scrutiny review if

there is a less restrictive means of meeting the state’s compelling interest that would be at least

as effective as the statute under review. Id. at 15–16. However, a statute may not be held

overbroad merely because it is possible to conceive of some impermissible applications. United

States v. Williams, 553 U.S. 285, 303 (2008).

                                            ANALYSIS

       The first step in an overbreadth analysis is to determine whether the statute reaches a

substantial amount of activity protected by the First Amendment. City of Houston, Tex. v. Hill,

482 U.S. 451, 458–59 (1987). If the law does not reach a substantial amount of constitutionally

protected activity, then the overbreadth challenge fails. Vill. of Hoffman Estates v. Flipside,

Hoffman Estates, Inc., 455 U.S. 489, 494 (1982). We begin our analysis by examining what the

statute covers. Stevens, 559 U.S. at 474.

       Section 43.25(b), entitled “Sexual Performance by a Child,” states:

       A person commits an offense if, knowing the character and content thereof, he
       employs, authorizes, or induces a child younger than 18 years of age to engage in
       sexual conduct or a sexual performance. A parent or legal guardian or custodian
       of a child younger than 18 years of age commits an offense if he consents to the
       participation by the child in a sexual performance.

                                                –3–
TEX. PENAL CODE ANN. § 43.25(b). A “sexual performance” under the statute means “any

performance or part thereof that includes sexual conduct by a child younger than 18 years of

age.” Id. § 43.25(a)(1). A “performance” means “any play, motion picture, photograph, dance,

or other visual representation that can be exhibited before an audience of one or more persons.”

Id. § 43.25(a)(3). “Sexual conduct,” within the meaning of the statute, is “sexual contact, actual

or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sado-

masochistic abuse, or lewd exhibition of the genitals, the anus, or any portion of the female

breast below the top of the areola.” Id. § 43.25(a)(2). 3

           Appellant contends section 43.25(b) is overbroad, and thus facially unconstitutional

under the First Amendment, because it regulates the content of speech, should be subjected to

strict scrutiny, and cannot survive strict scrutiny review because it was not narrowly drawn to

achieve the State’s compelling interest to protect minors from sexual abuse. In pressing his

facial challenge, appellant does not assert that “employing” a child to engage in sexual conduct

or a sexual performance constitutes any constitutionally protected activity. Instead, he argues the

statute’s prohibition on “authorizing” and “inducing” a child to engage in sexual conduct or a

sexual performance violates the First Amendment because it prohibits a person from authorizing

or persuading another to engage in lawful activity.

           A statute that regulates only conduct, not speech or any other expressive activity which is

protected by free speech guarantees, does not trigger any protection under the First Amendment.

See Arnold v. State, 853 S.W.2d 543, 545–46 (Tex. Crim. App. 1993); see also Lo, 424 S.W.3d

at 16–17 (noting statutes prohibiting online solicitation of minor routinely held constitutional




     3
        The statute also provides for affirmative defenses to prosecution for the spouse of a child, persons who are not more than two years older
than the child, and situations where the “conduct was for a bona fide educational, medical, psychological, psychiatric, judicial, law enforcement,
or legislative purpose.” Id. § 43.25(f).



                                                                      –4–
because gravamen of offense is conduct of requesting minor to engage in illegal sexual acts). As

the Supreme Court has explained:

       Facial overbreadth . . . attenuates as the otherwise unprotected behavior that it
       forbids the State to sanction moves from “pure speech” toward conduct and that
       conduct—even if expressive—falls within the scope of otherwise valid criminal
       laws that reflect legitimate state interests in maintaining comprehensive controls
       over harmful, constitutionally unprotected conduct. Although such laws, if too
       broadly worded, may deter protected speech to some unknown extent, there
       comes a point where that effect—at best a prediction—cannot, with confidence,
       justify invalidating a statute on its face and so prohibiting a State from enforcing
       the statute against conduct that is admittedly within its power to proscribe. To put
       the matter another way, particularly where conduct and not merely speech is
       involved, we believe that the overbreadth of a statute must not only be real, but
       substantial as well, judged in relation to the statute’s plainly legitimate sweep.

Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973) (citations omitted).

       The State contends section 43.25(b) regulates only conduct and does not implicate First

Amendment rights at all.     Conversely, appellant argues the conduct of “authorizing” and

“inducing” a child to engage in sexual conduct or a sexual performance is usually accompanied

by speech, one may prove inducement from “persuasion” alone, and thus “a large part” of what

section 43.25 regulates is, in fact, speech. Appellant does not cite any authority holding that

authorizing or inducing a child to engage in sexual conduct or a sexual performance constitutes a

form of constitutionally protected speech, but he attempts to support his position by analogy.

See Hill, 482 U.S. at 466 (ordinance making it unlawful to “interrupt” police officers in

performance of their duties unconstitutional because it criminalized substantial amount of

constitutionally protected speech); Loper v. N.Y.C. Police Dept., 999 F.2d 699, 704–06 (2d Cir.

1993) (statute prohibiting loitering in public place for purpose of “begging” violates First

Amendment because speech frequently accompanies begging); State v. Melchert-Dinkel, 844
N.W.2d 13, 23–24 (Minn. 2014) (portion of statute prohibiting advising or “encouraging”

another to commit suicide violated First Amendment). Appellant contends “inducing” a child to



                                               –5–
engage in sexual conduct or a sexual performance involves speech as much as “interrupting” a

police officer, “begging” in a public place, or “encouraging” another to commit suicide.

           Neither “authorizes” nor “induces” is defined in the penal code. In the absence of

statutory definitions, we give words their commonly used meanings. See TEX. GOV’T CODE

ANN. § 311.011(a) (West 2013).                          In its common meaning, one “authorizes” conduct by

empowering the actor or affording a right to act. In re Hecht, 213 S.W.3d 547, 567 (Tex. Spec.

Ct. Rev. 2006). The term may also be defined as “to give legal authority; to empower . . . to

formally approve, to sanction.” Id. (quoting BLACK’S LAW DICTIONARY 143 (8th ed. 2004)).

The definition necessitates “affirmative actions on the part of the authorizer.” Id. To “induce”

means “to move and lead by persuasion or influence.” Bell v. State, 326 S.W.3d 716, 720 (Tex.

App.—Dallas 2010, pet. dism’d, untimely filed) (citing WEBSTER’S NEW INTERNATIONAL

DICTIONARY 1154 (3d ed. 1981)). “Inducement” means “[t]he act or process of enticing or

persuading another to take a certain course of action.” Scott v. State, 173 S.W.3d 856, 862 (Tex.

App.—Texarkana 2005) (quoting BLACK’S LAW DICTIONARY 790 (8th ed.)), aff’d in part, rev’d

in part, 235 S.W.3d 255 (Tex. Crim. App. 2007). It also means “to lead or move by persuasion

or influence, as to some action or state of mind . . . to bring about, produce, cause.” Scott, 173
S.W.3d at 862 (quoting RANDOM HOUSE DICTIONARY OF                                      THE    ENGLISH LANGUAGE 975 (2d ed.

1987)). 4

           “Employing,” “authorizing,” or “inducing” someone need not involve any speech at all.

See Dornbusch v. State, 156 S.W.3d 859, 867 (Tex. App.—Corpus Christi 2005, pet. ref’d)

(“[N]owhere in [section 43.25(b)], nor in the common understanding of the word, is there any

requirement that inducement be verbal and explicit.”).                                      It is a well-established tenet of

     4
        Citing the definition of “induce” used in Scott, appellant seeks to equate “induce” with “persuade.” See Scott, 173 S.W.3d at 862. At no
point, however, does Scott equate “inducement” and “persuasion.” See id. (providing multiple definitions of “inducement”). Rather, persuasion
is one form of inducement.



                                                                     –6–
constitutional law that the mere occurrence of some verbal expression in connection with one’s

conduct does not trigger the First Amendment’s speech protections. “We cannot accept the view

that an apparently limitless variety of conduct can be labeled ‘speech’ whenever the person

engaging in the conduct intends thereby to express an idea.” United States v. O’Brien, 391 U.S.
367, 376 (1968); see also City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989) (“It is possible to

find some kernel of expression in almost every activity a person undertakes—for example,

walking down the street or meeting one’s friends at a shopping mall—but such a kernel is not

sufficient to bring the activity within the protection of the First Amendment.”).

       Further, most utterances that might result from efforts to “employ,” “authorize,” or

“induce” a child to engage in sexual conduct or a sexual performance would be part of an illegal

transaction and would not enjoy the protection of the First Amendment. See Williams, 553 U.S.

at 297 (speech generated in connection with illegal transaction enjoys no First Amendment

protection); see also Lo, 424 S.W.3d at 16–17 (concluding, in dicta, that portion of online

solicitation of a minor act criminalizing use of electronic communications to solicit a minor to

engage in certain sexual behavior is constitutional because soliciting minor to engage in sexual

relations would be illegal transaction not protected by First Amendment, and thus section of

statute focused on conduct of requesting minor to engage in illegal sexual acts rather than

speech); United States v. Gagliardi, 506 F.3d 140, 147–48 (2d Cir. 2007) (federal statute that

makes it an offense to knowingly persuade, induce, or entice a minor to engage in sexual activity

of criminal nature not overbroad because statute punishes act of enticing or attempting to entice

minor rather than implicating speech). Most of the conceivable transactions within the scope of

section 43.25(b) are criminal acts proscribed by other penal code provisions. See, e.g., TEX.

PENAL CODE ANN. §§ 21.11 (indecency with a child), 22.011(a)(2) (sexual assaults against

children), 33.021(c) (online solicitation of a minor) (West 2011), §§ 15.031(b) (criminal

                                                –7–
solicitation of a minor), 20A.02(a)(7) (trafficking a child to participate in sexual offenses), 21.02

(continuous sexual abuse of a child), 21.12 (improper relationship between educator and

student), 22.021(a)(1)(B) (aggravated sexual assault of a child), 43.02–.05 (prostitution

offenses), 43.251 (employment harmful to children), and 43.26 (possession or promotion of child

pornography) (West Supp. 2014).

       Because section 43.25(b) regulates activities that are otherwise illegal in the

overwhelming majority of circumstances falling within the statute’s scope, it differs from the

authorities appellant relies upon to argue that the proscribed activity constitutes “speech.” The

“interrupting,” “begging,” and “encouraging” prohibited in Hill, Loper, and Melchert-Dinkel not

only regulated what would generally otherwise be legal activities, but also potentially punished

or deterred certain constitutionally protected speech. As the court pointed out in Hill, the

portions of the city ordinance at issue in that case making it an offense to assault or strike a

police officer would be preempted by state law leaving only “verbal interruptions” of police as

the regulated activity. See Hill, 482 U.S. at 460–61. Thus, the Supreme Court concluded the

ordinance “deals not with core criminal conduct, but with speech.” Id. at 460. The court in

Loper concluded that a prohibition on “begging” “prohibits speech as well as conduct of a

communicative nature.” Loper, 999 F.2d at 702. The court opined that while begging could be

restricted in certain locations, such as the subway system, “[t]he sidewalks of the City of New

York fall into the category of public property traditionally held open to the public for expressive

activity.” Id. at 702–04. Likewise, in Melchert-Dinkel, the Minnesota statute prohibiting a

person from “advising” or “encouraging” another to commit suicide involves a substantial

amount of speech. As stated in the opinion:

       the common definitions of “advise” and “encourage” broadly include speech that
       provides support or rallies courage. . . . Furthermore, the “advise[ ]” and
       “encourage[ ]” prohibitions are broad enough to permit the State to prosecute
       general discussions of suicide with specific individuals or groups. Speech in
                                                –8–
          support of suicide, however distasteful, is an expression of a viewpoint on a
          matter of public concern . . . .

See Melchert-Dinkel, 844 N.W.2d at 23–24.

          In an attempt to show the statute is overbroad, appellant focuses upon instances in which

speech associated with purportedly lawful activity may be improperly penalized and offers a

total of seven examples (one being his own alleged circumstances) 5 to demonstrate the statute’s

invasion of constitutionally protected speech. One of appellant’s examples, first delivered in his

reply brief, involving a seventeen-year-old boy encouraging another seventeen-year-old boy to

have sex with a thirty-year-old woman, would be covered by an affirmative defense incorporated

in the statute. See TEX. PENAL CODE ANN. § 43.25(f)(3) (West 2011) (providing an affirmative

defense if the defendant is not more than two years older than the child). The other six examples

fall into two categories: parents “authorizing” their teenage children to have sexual relations by

approving teen sexual activity, providing birth control, and indicating a preference that the child

rely upon masturbation rather than having sexual relationships with other teens; and adults

inducing sexual conduct or sexual performances from seventeen-year-old children with whom

the adults may have consensual sexual relations under Texas law. To the extent the statute

restricts any constitutionally protected speech, we agree with appellant that the statute is a

“content-based” restriction and, therefore, subject to strict scrutiny. Thompson, 442 S.W.3d at

345.

          We are cognizant that parents have broad authority under the Constitution to raise their

children free of excessive interference from the State. See Troxel v. Granville, 530 U.S. 57, 65–


5
   According to appellant, the charges arise from Skype internet video calls in which E.D. would masturbate on camera while appellant watched.
Appellant alleges the Skype sessions occurred while he was on business trips out of the country, were not recorded, and were private
communications. Appellant alleges he was forty-three years old at the time of the Skype sessions, E.D. was seventeen years old, and he had an
ongoing relationship with her that involved sexual contact. Appellant may not raise an “as applied” challenge to the statute in a pretrial
application for writ of habeas corpus. See Ex parte Ellis, 309 S.W.3d 71, 79 (Tex. Crim. App. 2010). Therefore, we consider appellant’s
allegation only as a hypothetical application of the statute.




                                                                    –9–
66 (2000) (recognizing the Due Process Clause of the Fourteenth Amendment “protects the

fundamental right of parents to make decisions concerning the care, custody, and control of their

children”). The precise scope of a parent’s right to counsel his or her child on matters of

sexuality is not before this Court, and we express no opinion on the subject. We note only that to

the extent a parent knowingly employs, authorizes, or induces his or her child under the age of

seventeen years to engage in sexual conduct or a sexual performance that would constitute a

violation of a provision of the Texas Penal Code, any speech connected with that activity would

not enjoy the protection of the First Amendment. See Williams, 553 U.S. at 297. 6

           Accordingly, regardless of whether the defendant is a parent, the only applications of

section 43.25(b) that could conceivably pose a danger of regulating or chilling constitutionally

protected speech involve persons “authorizing” or “inducing” a seventeen-year-old child to

engage in sexual conduct or a sexual performance. Appellant contends that because it is legal

for an adult to have consensual sexual relations with a seventeen-year-old child without violating

the Texas Penal Code, section 43.25(b) is overbroad in criminalizing the inducement of legal

sexual conduct or sexual performance by such a child. Appellant also suggests that section

43.25(b) is not narrowly tailored precisely because of the anomaly between the provisions in

Title Five of the penal code setting the age of consent in Texas at seventeen years and article

43.25(b) setting the age below which a child may not be authorized or induced to engage in

sexual conduct or a sexual performance at eighteen years. Compare TEX. PENAL CODE ANN.

§§ 21.11(a), 22.011(c)(1), and 22.021(b)(1) with § 43.25(b). Appellant suggests the statute




     6
        We note the parties disagree on whether the “authorizes” and “induces” portion of section 43.25(b) even applies to parents. Citing an
unpublished opinion, appellant contends parents are subject to the “authorizes” and “induces” sentence of the statute. See Melder v. State, No.
12-12-00400-CR, 2014 WL 1922570, at *3 (Tex. App.—Tyler May 14, 2014, pet. ref’d) (mem. op., not designated for publication). The State
contends parents and legal guardians are subject only to the second sentence in section 43.25(b) prohibiting them from consenting to the child’s
participation in a sexual performance. Because we conclude the most problematic application of the statute involves authorization or inducement
of seventeen-year-old children that have reached the age of consent under Texas law, the dispute is immaterial to our analysis.



                                                                    –10–
should have been narrowed to criminalize only authorization or inducement that constitutes a

violation of penal code sections 21.11, 22.011, or 22.021. We disagree.

       Dornbusch addresses the inducement of seventeen year olds. The defendant in that case

was convicted of inducing a child to engage in sexual conduct. See Dornbusch, 156 S.W.3d at

864. The evidence showed the defendant, a male high school band director, lured two seventeen-

year-old female students to a motel room on the pretense of helping him run errands during the

school day. See id. Once in the motel room, the defendant and the girls entered the hot tub. Id.

The defendant teased the girls for wearing towels which they then removed. Id. The defendant

touched their genitalia and then led each of them to the bed where he was rebuffed in his attempt

to perform oral sex on one girl and he performed oral sex on the other. Id. Among many

challenges on appeal, the defendant contended that his conviction would lead to the “absurd”

result that he could be punished under section 43.25(b) for inducing a seventeen year old to

engage in consensual sexual conduct for which he could not be punished under section 21.11 of

the penal code that prohibits indecency with a child under seventeen years of age. See id. at 871.

The appellate court disagreed, noting that section 21.11 does not control the interpretation of

section 43.25(b). See id. The court took issue with the defendant’s characterization of section

21.11 as “legalizing” sexual conduct with seventeen-year-old children, concluding instead that it

“merely does not allow such an act to be prosecuted as indecency with a child.” Id. The court

pointed out that section 21.11 is contained within a portion of the penal code that addresses

offenses against persons while section 43.25(b) is contained within a portion of the penal code

that criminalizes offenses against public decency and order. Id. The court concluded that

“although an adult’s consensual sexual contact with a seventeen-year-old cannot be prosecuted

as indecency with a child, the teenager’s consent to sex does not de-criminalize the adult’s




                                              –11–
conduct under section 43.25(b) because the adult’s conduct is a crime against the public, not

against the teenager.” Id.

       Although there is some overlap between the offenses set forth in Title Five of the penal

code, addressing offenses against persons, and the offenses set forth in Title Nine of the penal

code, addressing offenses against public order and decency, we see no necessary inconsistency

between the provisions of these titles and no reason why the age of consent to sexual relations in

the Title Five offenses need be the same as the threshold age for prosecutions of conduct

violative of public order and decency in Title Nine. Compare §§ 21.11(a), 22.011(a)(2), (c)(1),

and 22.021(a)(1)(B), (b)(1) (criminalizing sexual conduct with persons younger than seventeen

years of age), with §§ 43.02(c)(3), 43.03(b)(2), 43.04(b), 43.251(a)(1), and 43.26(a)(1)

(criminalizing or enhancing punishment for offenses involving persons younger than eighteen

years of age). Appellant has not provided any authority mandating an age limit on regulations

aimed at protecting children and society from adults exploiting children for sexual purposes. We

do not find the argument persuasive that the age restriction cannot be set by the legislature at

seventeen years for some purposes and eighteen years for others.         See, e.g., 18 U.S.C.A.

§ 2256(1) (West 2015) (defining “minor” as “any person under the age of eighteen years” for

purposes of federal law prohibiting the sexual exploitation and other abuse of children).

Appellant’s suggestion that we interpret the statute to encompass only sexual conduct or sexual

performances that are otherwise proscribed by Title Five offenses does not fully grasp the

significance of the government’s compelling interest in protecting children from sexual

exploitation. See New York v. Ferber, 458 U.S. 747, 757 (1982) (recognizing “[t]he prevention

of sexual exploitation and abuse of children constitutes a government objective of surpassing

importance”).




                                              –12–
       Because seventeen years is the age of consent to sexual relations in Texas, and thus

speech incidental to such relations would not be categorically excluded from protection under the

First Amendment, we agree with appellant that application of section 43.25(b) to the

authorization or inducement of seventeen-year-old children to engage in sexual conduct or a

sexual performance is the most problematic application of the statute. However, the set of

applications where the regulation is problematic is narrowed drastically by the removal of cases

involving only conduct as inducement, cases where the speech seeks to induce a criminal act, the

statute’s scienter requirement that the inducement occur “knowing the character and content

thereof,” and the affirmative defenses incorporated into the statute. We conclude for the vast

majority of its potential applications, section 43.25(b) does not raise issues of constitutional

dimension. In contemplating the small subset of potential applications that are left, we are

persuaded that the existence of some rare impermissible application does not establish that the

statute is substantially overbroad. See Williams, 553 U.S. at 303. In reaching this conclusion,

we note the differences between the narrow intrusion into the First Amendment of section

43.25(b) as opposed to other statutes declared substantially overbroad. See, e.g., Stevens, 559
U.S. at 461–62 (noting that the challenged statute banning commercial depictions of cruelty to

animals “creates a criminal prohibition of alarming breadth” that would apply to hunting

magazines and videos); Thompson, 442 S.W.3d at 350 (describing the scope of the improper

photography statute as “breathtaking” and noting it would apply “to any non-consensual

photograph, occurring anywhere, as long as the actor has an intent to arouse or gratify sexual

desire”); Lo, 424 S.W.3d at 20, 23 (observing that unconstitutional portion of online solicitation

act would “prohibit[ ] the dissemination of a vast array of constitutionally protected speech and

materials” including works of literature, television shows, movies, performances, and art); Ex

parte Perry, No. 03-15-00063-CR, 2015 WL 4514696, at *38 (Tex. App.—Austin July 24, 2015,

                                              –13–
no pet. h.) (concluding statute prohibiting coercion of a public servant was so overbroad it would

criminalize public servants’ lawful exercise of their powers and “much of the ordinary day-to-

day workings of government”).

       We conclude section 43.25(b) does not reach a substantial amount of constitutionally

protected speech, judged in relation to the statute’s plainly legitimate sweep; is not

unconstitutionally overbroad; and is narrowly tailored to serve a compelling governmental

interest. See Stevens, 559 U.S. at 473; Lo, 424 S.W.3d at 15. Therefore, appellant’s facial

challenge to section 43.25(b) must fail. Hill, 482 U.S. at 458–59; Hoffman Estates, 455 U.S. at

494. We resolve appellant’s sole issue against him.

       We affirm the trial court’s order denying relief on appellant’s application for pretrial writ

of habeas corpus.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE



Publish
TEX. R. APP. P. 47

150355F.P05




                                               –14–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

EX PARTE JEFFREY WAYNE FUJISAKA                       On Appeal from the 416th Judicial District
                                                      Court, Collin County, Texas,
No. 05-15-00355-CR                                    Trial Court Cause No. 416-80264-2015.
                                                      Opinion delivered by Justice Fillmore,
                                                      Justices Myers and Evans participating.

       Based on the Court’s opinion of this date, the order of the trial court denying relief on
appellant’s application for pretrial writ of habeas corpus is AFFIRMED.


Judgment entered this 12th day of August, 2015.




                                               –15–